      Case 1:17-cv-11633-DJC Document 321 Filed 08/18/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT

                          DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                             Civil Action No. 1:17-cv-11633

           Plaintiff,

     v.

NAVELLIER & ASSOCIATES, INC.,
and LOUIS NAVELLIER,

           Defendants.




                          NOTICE OF UNAVAILABILITY




                                      -1-
         Case 1:17-cv-11633-DJC Document 321 Filed 08/18/20 Page 2 of 3



       TO THE CLERK OF THE COURT, PLAINTIFF SECURITES AND EXCHANGE

COMMISSION, AND ITS COUNSEL OF RECORD, AND TO OTHER INTERESTED

PARTIES:

PLEASE TAKE NOTICE that the undersigned, counsel to defendants in this civil case Samuel

Kornhauser, will be unavailable between August 15, 2020, and September 15, 2020 for all

purposes including, but not limited to, receiving notices of any kind, appearing in court,

responding to ex parte applications or attending depositions.Purposely scheduling a conflicting

proceeding without good cause is sanctionable conduct. Tenderloin Housing Clinic v. Sparks

(1992) 8 Cal.App.4th 299.



DATED this 18th day of August, 2020.

                                              LAW OFFICES OF SAMUEL KORNHAUSER


                                              ____/s/Samuel Kornhauser______________
                                              SAMUEL KORNHAUSER
                                              Attorney for Defendants Louis Navellier and NAI




                                                -2-
           Case 1:17-cv-11633-DJC Document 321 Filed 08/18/20 Page 3 of 3



                           PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My

business address is: 155 Jackson Street, Suite 1807, San Francisco, CA 94111.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF

UNAVAILABILITY was served in the manner stated below:

1. BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
   controlling General Orders and LBR, the foregoing document was served by the court via
   NEF and hyperlink to the document. On August 18, 2020, I checked the CM/ECF docket for
   this civil case or adversary proceeding and determined that the following persons are on the
   Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       •    Marc Jones jonesmarc@sec.gov



2. SERVED BY UNITED STATES MAIL: On August 18, 2020, I served the following
   persons and/or entities by placing a true and correct copy thereof in a sealed envelope in the
   United States mail, first class, postage prepaid, and addressed as follows:

Marc Jones
Securities and Exchange Commission
33 Arch Street, 24th Floor
Boston, MA 02110

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.
                                        /s/Dan Cowan
                                          Dan Cowan




                                               -3-
